Title: To James Madison from William Jones, 31 March 1807
From: Jones, William
To: Madison, James



Dear Sir
Philada. 31 March 1807

Believing that if my view of the subject on which you did me the honor to ask my opinion could be of any use it would be expedient to transmit it without delay I have seized a few moments from the bustle of preparation for my intended voyage to give you in the best order and as correctly as the time and circumstances would admit my views of the several articles and in the order you prescribed.  I am sensible that you can derive but little aid from my labours but I trust you will pardon whatever inaccuracy or errors I may have committed through haste or defect of judgement.  As the considerations, which were involved in the question of the repeal of the discriminating duties in the 2d. Session of the Seventh Congress are intimately connected with the subject I have taken the liberty to transmit the rough sketch of some of the observations I had prepared on that occasion, and intended to have delivered in the House of Representatives had not that question been postponed
The Resolution therein alluded to is entered on the Journal of the House the 26 Jany. 1803.
Have the goodness to return the sketch when convenient.  I am with the highest regard yours very respectfully

Wm Jones

